RENDERED: FEBRUARY 24, 2022
                                                          TO BE PUBLISHED


                 Supreme Court of Kentucky
                                       2020-SC-0186-MR


JOSEPH CAPSTRAW                                                       APPELLANT


                       ON APPEAL FROM HARDIN CIRCUIT COURT
V.                       HONORABLE KELLY EASTON, JUDGE
                                  NO. 18-CR-00696


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                    OPINION OF THE COURT BY JUSTICE LAMBERT

                     AFFIRMING IN PART AND VACATING IN PART


      Joseph Capstraw (Capstraw) was convicted of murder and sentenced to

fifty years of imprisonment following a jury trial. He brings this appeal as a

matter of right.1 He asserts that his conviction must be reversed because: (1)

the trial court allowed the admission of eight gruesome photographs that did

not satisfy a KRE2 403 balancing test; (2) the jury instructions violated his

right to a unanimous verdict; and (3) his Confrontation Clause3 rights were

violated. He further argues that the jail fees imposed against him must be

vacated. For the reasons that follow, we affirm Capstraw’s conviction but

vacate the jail fees imposed against him.


      1   Ky. Const. § 110.
      2   Kentucky Rule of Evidence.
      3   See U.S. Const. amend. VI.
             I.   FACTUAL AND PROCEDURAL BACKGROUND

      Approximately two months before the events at issue in this case,

Capstraw met the victim, eighteen-year-old Amber Robinson (Amber). The pair

met at a “rainbow gathering” in Georgia, which Capstraw described as a “hippie

commune festival” where “people get together and pray for world peace.” After

the gathering was over, they made plans to hitchhike to every state in the

country together. Capstraw began hitchhiking two years prior when he aged

out of foster care at the age of eighteen.

      On July 7, 2018, Amber and Capstraw were hitchhiking on a highway

near Louisville, Kentucky. A stranger named Jacob Barnes (Jacob),

accompanied by his friend Levi, offered the pair a ride, which they accepted.

When Jacob realized that Amber and Capstraw did not have a place to sleep

that night, he offered to let the pair stay with him at his home in Hardin

County; they agreed. The group then stopped at a gas station near Jacob’s

home and picked up another individual named Amber Noe (Noe).

      It was undisputed that when the group arrived at Jacob’s home “the

atmosphere was fine.” Jacob said that Amber and Capstraw were “singing and

playing a ukulele” and “everyone was having fun.” Shortly thereafter, Jacob,

Levi, and Noe went to Louisville so Noe could buy heroin, leaving Amber and

Capstraw at the home by themselves for approximately two hours. Capstraw

claimed that, during that time, he and Amber drank almost an entire fifth of

bourbon between them. He further claimed that he and Amber were having a




                                             2
“really good conversation” when Amber began disparaging Jacob; she was

upset that he was taking Noe to get drugs. An argument ensued. As discussed

below, Capstraw gave differing accounts of what occurred next, but

consistently maintained that he “blacked out,” and when he came to, Amber

was dead on the living room floor.

      Capstraw then left Jacob’s home and went to two other homes in the

neighborhood in an apparent attempt to get help, but he got no response. The

third home he went to was occupied by Steven Ginn (Steven). Steven testified

that he was in bed asleep when someone began banging on his front door

between midnight and 1 a.m. He went to the door and saw Capstraw standing

on his porch covered in blood. Steven told Capstraw to stay where he was

while Steven went to get his oldest son out of bed. When Steven and his son

came back, Capstraw “kept blurting out that he had done something,” and

asked them to follow him. Steven and his son obliged. Steven said that as

they were walking back to Jacob’s house with Capstraw, he kept saying that he

had done something bad and then said, “I killed her.”

      Sargent Brandon Huggins (Sgt. Huggins) and Officer Charles Foushee

(Ofc. Foushee) were dispatched to the neighborhood that night in response to

calls about a man fitting Capstraw’s description banging on the doors of several

homes. Sgt. Huggins testified that Steven flagged him down and directed him

to Jacob’s address. When Sgt. Huggins arrived at Jacob’s home, Capstraw was

on the ground in the front yard screaming “save her, save her, save her.” Ofc.




                                          3
Foushee said that Capstraw was “very erratic”: he was sweating profusely,

screaming, and “moving around a lot.” The officers detained Capstraw and

questioned him about what had occurred. Capstraw told them that Amber had

attacked him with a knife, he blacked out, and when he came to, she was dead.

Sgt. Huggins testified that Capstraw smelled “a little bit like alcohol,” but Ofc.

Fouchee did not detect the smell of alcohol, nor did he observe any other signs

of intoxication apart from Capstraw’s erratic behavior. The officers observed

several superficial cuts on Capstraw’s inner left forearm, which was bandaged

by emergency medical services at the scene. The officers did not observe, and

Capstraw did not report, any other injuries.

      Capstraw was then transported from the crime scene to the police station

to be interviewed by then-Detective Madison Kuklinski (Det. Kuklinski). Det.

Kuklinski testified that, during the interview, Capstraw did not admit to

anything, but made statements such as “I know what I did,” and “I guess I

killed her.” He told her that he and Amber got into an argument because “she

started judging Jacob.” Capstraw claimed that he tried to calm Amber down,

but she went into the kitchen and got a knife and attacked him with it, causing

the cuts on his left arm. He was adamant that he did not cut himself. During

the interview, Capstraw began complaining about having a lot of pain in his

hands. Det. Kuklinski said that she transported Capstraw to the hospital after

the interview to have his hands and left arm treated.

      At trial, Capstraw’s version of what occurred changed. He testified that

he and Amber got into an argument and Amber struck him in the face; he then

                                            4
blacked out, and Amber was dead when he came to. Capstraw said he then got

a knife from the kitchen and tried to kill himself by cutting his arm because he

thought Amber was dead. He alleged that, as he was cutting himself, he heard

Amber breathing. He claimed that was the point at which he ran out of the

house and began banging on doors in the neighborhood.

      Dr. Jefferey Springer (Dr. Springer) was the forensic pathologist that

conducted Amber’s autopsy. He opined that her causes of death were blunt

force trauma and strangulation. He further testified that Amber was a petite

5’3”, and weighed only 92 pounds, whereas Cox was 6’3” and weighed 188

pounds. Her toxicology screen determined that her blood alcohol level was

.093% approximately two hours before her death.

      The jury was instructed on murder, second-degree manslaughter, and

the defense of intoxication. It found Capstraw guilty of murder and sentenced

him to fifty years.

      Additional facts are discussed below as necessary.

                               II.   ANALYSIS

A. The trial court did not abuse its discretion by failing to exclude eight
   gruesome photographs.

      Capstraw’s first assignment of error on appeal is that the trial court

erred by allowing the admission of eight gruesome photographs: four from

Amber’s autopsy and four from the crime scene. Capstraw’s argument was

preserved by his pre-trial motion in limine to exclude the photographs on the

grounds that they did not satisfy a KRE 403 balancing test, and, therefore,



                                           5
should not be admitted in accordance with this Court’s holding in Hall v.

Commonwealth.4 We therefore review the trial court’s ruling for an abuse of

discretion.5 “The test for abuse of discretion is whether the trial judge's

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.”6

      For context, we will first provide descriptions of the photographs, as well

as their accompanying testimony at trial.

      Exhibits 4-7 are autopsy photos that were introduced during Dr.

Springer’s testimony. We note here that each of the autopsy photos were taken

after Amber’s blood was removed from her body.

      Exhibit 4 depicts Amber’s face and neck from a straight-on angle. Dr.

Springer testified that the photograph shows the multiple blunt force traumas

she sustained to her face and skull, including several lacerations, abrasions,

and contusions. Specifically, he discussed the approximately 1 inch long,

deep, vertical cut between her eyebrows beneath which the frontal bone of her

skull was fractured. He further noted that both of her eyes were black, and

there were smaller cuts below both eyes. The picture also shows that her nose

was broken and displaced. And, finally, Amber’s mouth is only slightly open in

the photograph, but one can see something in her mouth on the left side. Dr.



      4   468 S.W.3d 814 (Ky. 2015).
      5   See, e.g., Meece v. Commonwealth, 348 S.W.3d 627, 645 (Ky. 2011).
      6   Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).



                                              6
Springer explained that, while most of her teeth were intact, her maxilla—the

bone holding her upper row of teeth in place—was fractured and had fallen

down into her mouth.

      Exhibit 5 is a photo of the left side of Amber’s neck. Dr. Springer

testified that she also had bruising to the right side of her neck, though it is

not depicted in the photo. The photo demonstrates a lack of ligature marks,

which led Dr. Springer to determine that manual strangulation was used. This

contributed to his conclusion that strangulation was one of the causes of

death.

      Exhibit 6 shows a close-up of Amber’s mouth. Dr. Springer discussed

how the photo shows contusions and lacerations sustained around her mouth,

as well as a tooth that was displaced due to her broken maxilla.

      Exhibit 7 is a photo of the back-left side of Amber’s head. Her left ear is

pulled away from her head, and there are bruises on the back of her ear and

the skin on her skull behind it. Dr. Springer said that the back of the ear is a

difficult place to injure unless it has been directly struck by something. He

opined that the bruising was also due to blunt force.

      Exhibits 28-31 were pictures from the crime scene that were introduced

during Det. Kuklinski’s testimony.

      Exhibit 28 depicted how Amber’s body was found. It shows her laying on

her back on the floor of the living room in front of the couch with a large pool of

blood beneath and around her. Det. Kuklinski discussed how the photo

depicts blood and tissue spatter around her on both the floor and the couch

                                            7
itself. It also shows a red, foamy substance coming out of her mouth, which

indicated that she aspirated on her blood. The photo is taken from such a

distance that the extensive damage to her face cannot be discerned, though it

is clearly covered in blood.

      Exhibit 29 is a close-up of the bruising on the right side of Amber’s neck.

Det. Kuklinski testified that the fact that bruising was already present when

the police arrived at the scene indicated that a tremendous amount of force

was used to strangle her, as bruises usually take some time to develop.

      Exhibit 30 is a cropped picture that shows Amber’s left arm. A large blue

bruise can be seen on the inner part of her arm just above her elbow crease.

Det. Kuklinski said that this kind of bruise is often seen in domestic violence

situations: the suspect will grab the victim by the arm and cause bruising in

that area. And, again, the fact that the bruise had already appeared

demonstrated the amount of force with which it was inflicted.

      Finally, Exhibit 31 is a close up of an entire tooth that was found next to

Amber’s body. Det. Kuklinski testified that the fact that a whole tooth was

knocked out demonstrated the amount of force her mouth sustained.

      During a pre-trial hearing on Capstraw’s motion in limine, the trial court

went through each of the foregoing eight photographs, as well as an additional

autopsy photo that depicted how the retina in one of Amber’s eyes had

“exploded.” The trial court had the Commonwealth explain the probative value

of each of the photographs individually. The trial court then went through




                                           8
each photo and discussed the reasons that each was admissible or

inadmissible.

      The court found that Exhibit 4 was not particularly gruesome in that it

was an autopsy photo, and it was necessary in order for the Commonwealth to

show the level, nature, and number of injuries. It likewise found that Exhibit 5

was not problematic because it only shows the strangulation marks on Amber’s

neck. It found that Exhibit 6 was, again, not very gruesome and was needed to

show the level of disruption to Amber’s facial structures that was not as

apparent in Exhibit 4. It also found Exhibit 7 to not be gruesome because it

only showed her ear and bruising. While it acknowledged that Exhibit 28 was

“perhaps the most troubling and gruesome of all,” it nevertheless found that “it

is what it is: it [showed] where the body was, it [showed] . . . the condition of

the body,” and it therefore had to be admitted. The court had the

Commonwealth crop Amber’s head and additional blood from Exhibit 29 so

that it showed only the bruising on her neck. It similarly had the

Commonwealth crop Exhibit 30 to remove a pool of blood and show only her

arm. And, finally, the court had the Commonwealth use a photograph that

excluded additional blood and showed only the tooth that had been knocked

out for Exhibit 31.

      The court completely excluded the autopsy photograph depicting her eye

because it “was so shockingly a problem.” It directed the Commonwealth to

have Dr. Springer explain the injury without using the photograph.




                                            9
      Before this Court, Capstraw contends that the probative value of many of

the photos was quite low. He further asserts that Dr. Springer and Det.

Kuklinski could have adequately described Amber’s injuries in a way that

sufficiently proved those facts without the high risk of prejudice engendered by

the admission of the gruesome photos. Therefore, he argues, the trial court

abused its discretion by admitting them. We disagree.

      One of the most basic principles regarding the admission of evidence is

the balancing test required under KRE 403, which directs that “[a]lthough

relevant, evidence may be excluded if its probative value is substantially

outweighed by the danger of undue prejudice[.]” Concerning gruesome

photographs in particular, it is well-established that

      [b]ecause the Commonwealth must prove the corpus delicti,
      photographs that are probative of the nature of the injuries
      inflicted are not excluded unless they are so inflammatory that
      their probative value is substantially outweighed by their
      prejudicial effect. KRE 403. Thus, a photograph of the crime
      scene does not become inadmissible simply because it is gruesome
      and the crime is heinous.7

      This principle was reinforced by this Court in Hall v. Commonwealth.8 In

Hall, the trial court allowed the Commonwealth to introduce twenty-eight crime

scene and autopsy photos over the defendant’s objection.9 Several of the

photos were needlessly cumulative in that they showed different angles of the

same gruesome injuries, and, therefore, “the probative value of many of the


      7Adkins v. Commonwealth, 96 S.W.3d 779, 794 (Ky. 2003) (internal citations
and quotation marks omitted).
      8   468 S.W.3d 814 (Ky. 2015).
      9   Id. at 820.

                                           10
gruesome photos was quite low.”10 This Court was particularly troubled by the

fact that the trial court determined the admissibility of the photographs “all at

once, with no emphasis on their relative or incremental probative value.”11

      Consequently, in Hall, we emphasized that trial courts must conduct a

KRE 403 balancing test on each gruesome photo individually before allowing

its admission:

      There are three basic inquiries that the trial court must undertake
      when determining admissibility of relevant evidence under Rule
      403. First, the trial court must assess the probative worth of the
      proffered evidence; second, it must assess the risk of harmful
      consequences (i.e., undue prejudice) of the evidence if admitted;
      and last, it must evaluate whether the probative value is
      substantially outweighed by the harmful consequences.12

Further, “the judge must consider the photographs within the full evidentiary

context of the case, giving due regard to other evidence admitted as well as

evidentiary alternatives[.]”13 However, “the evidence must be highly

inflammatory and prejudicial to compel a party to employ evidentiary

alternatives.”14

      In this case, the trial court did precisely what we asked of it in Hall: it

considered each photograph individually and assessed its probative value

against the risk of undue prejudice to the defendant carefully. It also had the

Commonwealth crop certain crime scene photographs so that they showed


      10   Id. at 825.
      11   Id. at 827.
      12   Id. at 823.
      13   Id. at 824.
      14   Id.

                                            11
precisely what the Commonwealth was trying to demonstrate and excluded

extraneous gruesome details. And, it directed the Commonwealth to employ an

evidentiary alternative for a particularly disturbing autopsy photo of Amber’s

eye.

       Further, we agree with the trial court’s determination that the probative

value of the admitted photos was not substantially outweighed by a risk of

undue prejudice to Capstraw. The only issue the jury had to decide in this

case was whether Capstraw acted intentionally or wantonly. “Proof of intent . .

. may be inferred from the character and extent of the victim's injuries.”15

Therefore, the probative value of the photos that demonstrated Amber’s

numerous injuries and the corresponding amount of force required to inflict

them—Exhibits 4, 6, 7, 29, 30, and 31—was quite high. And, as the trial court

noted, none of those photos were gruesome enough to warrant the use of

evidentiary alternatives. The remaining two photographs, Exhibits 5 and 28

also had high probative values. Exhibit 5 demonstrated that one of Amber’s

causes of death was manual strangulation, which further suggested that

Capstraw acted with intent. Exhibit 28, which is by far the most gruesome

photograph in the group, depicted how Amber was discovered by police at the

crime scene. This photograph accordingly had a very high probative value as it

was essential to the Commonwealth in proving the corpus delicti.




       15   Ratliff v. Commonwealth, 194 S.W.3d 258, 275 (Ky. 2006).

                                               12
      Based on the foregoing, we hold that the trial court did not abuse its

discretion.

B. Capstraw’s right to a unanimous jury verdict was not violated.

      Capstraw next alleges that the jury instruction for murder violated his

right to a unanimous verdict. Those instructions directed:

      You will find the Defendant guilty of Murder under this Instruction
      if, and only if, you believe from the evidence beyond a reasonable
      doubt all of the following:

              A. That in this county on or about the evening hours of
              July 6, or the early morning hours of July 7, 2018,
              and before the finding of the Indictment herein, he
              killed Amber Robinson by inflicting blunt force
              trauma, or strangulation, or both; AND

              B. That in so doing:

                    (1) He caused the death of Amber
                    Robinson intentionally; OR

                    (2) He was wantonly engaging in conduct
                    which created a grave risk of death to
                    another and thereby caused the death of
                    amber Robinson under circumstances
                    manifesting an extreme indifference to
                    human life.

Capstraw argues that these instructions violated his right to a unanimous

verdict because the jury was instructed on two different mens rea

requirements: intentional and wanton. Accordingly, he argues, some of the

jurors could have believed he acted intentionally, while others could have

believed he acted wantonly, thereby violating his right to a unanimous verdict.

      However, Capstraw did not properly preserve this argument for our

review. While we acknowledge that Capstraw proffered his own jury

                                           13
instructions that objected to the giving of any jury instructions, that blanket

objection is insufficient:

      No party may assign as error the giving or the failure to give an
      instruction unless the party's position has been fairly and
      adequately presented to the trial judge by an offered instruction
      or by motion, or unless the party makes objection before the
      court instructs the jury, stating specifically the matter to which
      the party objects and the ground or grounds of the objection.16

And, upon careful inspection of the record, Capstraw did not object to the jury

instruction that was ultimately submitted to the jury. While discussing the

jury instructions with the trial court, the following exchange regarding the

murder instruction occurred:

      Defense: We possibly have one concern that we’re still fleshing
      out. It’s that, the way the jury form is set up, it seems that, we’re
      concerned about a possible inconsistent verdict where there’s a
      split between intentional or wanton murder and there’s no way
      to—
      Court: That’s not—
      Commonwealth: That’s not an issue.
      Defense: Fair enough.
      Court: I see that, but the case law is that if six of the jurors believe
      it was intentional and six of them think it was wanton with
      extreme indifference, since it is the same offense, murder, same
      classification, same penalty, they’re not required to be unanimous
      as long as each of them believe one of those two things. I think
      that is the law in Kentucky.

The defense did not pursue the issue further. We therefore hold that this issue

is unpreserved.

      Nevertheless, Capstraw’s assignment of error implicates his

constitutional right to a unanimous verdict.17 “[A]lleged constitutional errors, if


      16   Kentucky Rule of Criminal Procedure (RCr) 9.54(2).
      17   Ky. Const. § 7.

                                              14
unpreserved, are subject to palpable error review.”18 We will accordingly review

for palpable error.19

      Capstraw asserts that we must overturn our well-established precedent

that a “‘combination’ [murder] instruction, [that] permits a guilty verdict even

though some of the jurors believed the killing intentional and others wanton . .

. does not deprive the defendant of a unanimous verdict, as required by this

State's Constitution, provided that the evidence reasonably supports both

theories of the crime.”20 His basis for this argument is the United States

Supreme Court’s recent holding in Ramos v. Louisiana.21

      In Ramos, the United States Supreme Court simply held that the United

States Constitution’s Sixth Amendment right to a unanimous verdict in

criminal trials applies to all states through the Fourteenth Amendment.22 This

holding truly only affected the two states that remained holdouts on that issue:

Oregon and Louisiana.23 In contrast, Kentucky has long required criminal

convictions by a unanimous jury verdict. Over four decades ago, in Wells v.

Commonwealth, this Court held that “Section 7 of the Kentucky Constitution

requires a unanimous verdict reached by a jury of twelve persons in all




      18   Walker v. Commonwealth, 349 S.W.3d 307, 313 (Ky. 2011).
      19   See RCr 10.26.
      Malone v. Commonwealth, 364 S.W.3d 121, 130 (Ky. 2012) (citing Robinson v.
      20

Commonwealth, 325 S.W.3d 368 (Ky. 2010)).
      21   __ U.S. __, 140 S. Ct. 1390, 206 L. Ed. 2d 583 (2020).
      22   Ramos, 140 S. Ct. at 1397.
      23   Id. at 1394.

                                               15
criminal cases.”24 And, several cases that were rendered post-Wells made it

clear that jury instructions such as the one given in this case do not violate a

defendant’s right to a unanimous verdict as long as the evidence was sufficient

to support a combination instruction.25 We are accordingly unconvinced that

Ramos requires us to revisit our long-standing precedent, and hold that

Capstraw’s right to a unanimous verdict was not violated.

C. Capstraw’s Confrontation Clause rights were not violated.

      Capstraw’s third assignment of error is that his Sixth Amendment

Confrontation Clause rights were violated when Det. Kuklinski was permitted

to testify about blood alcohol test results from Capstraw’s certified medical

records. Capstraw acknowledges that he failed to preserve this error at the

trial court level, but requests that this Court review for palpable error.26 “The

required showing for relief from a palpable error is probability of a different

result or error so fundamental as to threaten a defendant’s entitlement to due

process of law.”27

      Det. Kuklinski testified that during her interview with Capstraw, he

began complaining about pain in his hands. Det. Kuklinski also had to remove



      24  561 S.W.2d 85, 87 (Ky. 1978). See also, Kentucky Revised Statute (KRS)
29A.280(3) (“A unanimous verdict is required in all criminal trials by jury”); RCr
9.82(1) (“The verdict shall be unanimous. It shall be returned by the jury in open
court.”).
      25See, e.g., Commonwealth v. Hasch, 421 S.W.3d 349, 365 (Ky. 2013); Malone,
364 S.W.3d at 130; Travis v. Commonwealth, 327 S.W.3d 456, 459 (Ky. 2010);
Benjamin v. Commonwealth, 266 S.W.3d 775, 785 (Ky. 2008).
      26   See RCr 10.26.
      27   See, e.g., King v. Commonwealth, 554 S.W.3d 343, 375 (Ky. 2018).

                                              16
the bandages from his left arm in order to photograph the numerous cuts he

had. Det. Kuklinski therefore transported Capstraw to the hospital for

treatment after the interview was complete. The certification on the medical

records from that admission stated:

      Hardin Memorial Hospital certification regarding patient Joseph
      Capstraw . . . The copies of records for which this certification is
      made are true and complete reproductions of the original records
      housed in Hardin Memorial Hospital. The original records are
      made in the regular course of business, and it was the regular
      course of Hardin Memorial Hospital to make such records at or
      near the time of the matter recorded. This certification is given
      pursuant of KRS 422.300-.330 by the custodian for the records in
      lieu of personal appearance.

After the Commonwealth had Det. Kuklinski read the records’ certification, the

following exchange occurred:

      Q: Do you see a test for blood alcohol?
      A: Yes sir.
      Q: Does it give you an ethanol reading?
      A: It does.
      Q: And what is the reading?
      A: Less than ten.
      Q: And does it give you a way to interpret what does less than ten
      mean?
      A: There is a key and it says, “less than ten essentially negative.”

In addition, the emergency room physician’s clinical report stated: “Patient

brought into the ED by EPD for medical clearance for an arm laceration.” And,

the radiology report noted that Capstraw had “right hand pain in the fifth

digit.” The medical records were not entered into evidence.

      During Det. Kuklinski’s cross-examination, the defense elicited that

Capstraw’s blood samples were taken by the hospital approximately ten hours

after the crime occurred.

                                          17
      Capstraw contends that, because he was in police custody when the

hospital tested his blood, the results should be considered “testimonial in

nature.” Consequently, he argues that allowing Det. Kuklinski to testify about

the results instead of the hospital employee that tested his blood violated his

Confrontation Clause rights under the United States Supreme Court’s ruling in

Crawford v. Washington.28 We disagree and hold that this Court’s ruling in

Little v. Commonwealth29 is dispositive.

      In Crawford, the United States Supreme Court held “that the Sixth

Amendment prohibits the admission of the testimonial statement of a declarant

who does not appear at trial, unless the declarant is unavailable to testify and

the defendant had a prior opportunity for cross-examination.”30 The Crawford

Court “[left] for another day any effort to spell out a comprehensive definition of

‘testimonial.’”31 However, it noted that one class of statement that qualified as

“testimonial” was a statement “made under circumstances which would lead an

objective witness reasonably to believe that the statement would be available

for use at a later trial.”32 In addition, “[t]he Supreme Court's post-Crawford

decisions in Melendez–Diaz v. Massachusetts33 and Bullcoming v. New Mexico34




      28   541 U.S. 36 (2004).
      29   422 S.W.3d 238 (Ky. 2013).
      30   Peters v. Commonwealth, 345 S.W.3d 838, 842 (Ky. 2011).
      31   Crawford, 541 U.S. at 68.
      32   Id. at 52.
      33   557 U.S. 305 (2009).
      34   564 U.S. 647 (2011).

                                             18
distinguished between testimonial medical records and records intended for

medical treatment.”35 This distinction was put on full display in this Court’s

ruling in Little.

       In Little, the defendant Shelby Little (Little) was convicted of several

crimes in relation to a motor vehicle accident he caused while under the

influence of alcohol.36 Little was injured during the accident, and was

transported from the crime scene to the hospital.37 On appeal to this Court,

Little argued that a report created by the hospital when he arrived for

treatment was presented at his trial in violation of his Confrontation Clause

rights because “it was introduced without the testimony of the person who

prepared it.”38 The report, which was created by the hospital, was “a

comprehensive blood analysis report that [contained], among other things,

information regarding Little's blood alcohol level shortly after his hospital

admission.”39

       The Little Court held that Little’s Confrontation Clause rights were not

violated because the report was not testimonial in nature. It reasoned:

       In Melendez–Diaz, the Supreme Court analyzed the admissibility of
       affidavits reporting the results of a forensic drug test. The Court

       found forensic reports prepared for trial to be “testimonial” but
       “medical reports created for treatment purposes” to “not be
       testimonial under our decision today.” Justice Sotomayor's

       35   Little, 422 S.W.3d at 246.
       36   Id. at 240.
       37   Id. at 245.
       38   Id.
       39   Id.

                                            19
      concurring opinion in Bullcoming v. New Mexico expanded upon
      the importance of this delineation: When the primary purpose of a
      statement is not to create a record for trial, the admissibility of the
      statement is the concern of state and federal rules of evidence, not
      the Confrontation Clause. The concurrence further explained that,
      to determine if a statement is testimonial, we must decide whether
      it has a primary purpose of creating an out-of-court substitute for
      trial testimony.40

This Court noted that the record established that “Little was treated at

University Hospital for injuries he received in the collision, including

emergency surgery for a fractured femur.”41 And, consequently, the

“comprehensive blood analysis report was clearly intended for the primary

purpose of providing that medical treatment to Little, and was not intended to

establish or prove a fact or serve as a substitute for trial testimony.”42 The

admission of the report was therefore governed by KRE and not the

Confrontation Clause.43

      In that vein, the Little Court further held that the hospital’s report was a

business record pursuant to KRE 806(3) that was properly certified under KRS

422.305:

      Business records of regularly conducted activities, such as medical
      records, are subject to an exception to the hearsay rule under KRE
      803(6). A medical record must first pass the authentication
      requirements before it can be admitted under the hearsay
      exception. Typically, the testimony of “the custodian or other
      qualified witness” is a foundational requirement for the admission
      of a medical record under the business records exception. KRE


      40   Id. at 246 (internal citations and quotation marks omitted).
      41   Id.
      42   Id. (internal quotation marks omitted).
      43   Id.

                                                20
      803(6)(A). However, a medical record will qualify as self-
      authenticating when it consists of medical charts or records of a
      hospital that has elected to proceed under the provisions of KRS
      422.300 to 422.330[.] KRE 803(6)(A).
      [. . .]
      [T]he hospital laboratory report was properly admitted as a
      business record pursuant to KRE 803(6). The testimony of the
      person who prepared the report was not required because the
      report was not testimonial and Little's confrontation rights were
      not violated by its admission. The report was a business record
      properly certified under KRS 422.305(2), and the trial court did not
      err in admitting it.44

      In Capstraw’s case, the record is clear that he was taken to the hospital

to receive treatment for his hands and left arm. It is likewise clear that the

complained-of blood alcohol test was administered as part of his treatment.

Therefore, as in Little, the corresponding medical report was made for the

purposes of medical treatment and is not “testimonial in nature.” Its

admissibility was therefore not governed by the Confrontation Clause. Further,

the medical records’ certification stated that it was created “in the regular

course of business” and that the certification was “given pursuant of KRS

422.300-.330 by the custodian for the records in lieu of personal appearance.”

The medical record was accordingly a business record pursuant to the hearsay

exception of KRE 806(3) that was properly certified under KRS 422.305(2). No

error, palpable or otherwise, occurred.




      44   Id. 246-47 (internal citations and quotation marks omitted).

                                               21
D. The trial court erred by imposing jail fees against Capstraw.

      Capstraw’s final argument is that the trial court erred by imposing jail

fees against him as part of his sentencing. He acknowledges that this error

was not properly preserved. “Nonetheless, since sentencing is jurisdictional it

cannot be waived by failure to object. Thus, sentencing issues may be raised

for the first time on appeal[.]”45 Capstraw requests review for palpable error.

      Capstraw’s sentencing order states: “Defendant is ordered pursuant to

KRS 411.265 and KRS 532.356 to reimburse costs & fees of incarceration in

the amount of record with the Hardin County Jailer as of the date of

sentencing. The costs & fees shall be reimbursed to the Hardin County Jailer.”

Capstraw argues that this was error because there was no evidence of record

that the Hardin County jail had adopted a jail fee reimbursement policy. The

Commonwealth agrees with his argument, as does this Court.

      This issue has been addressed in several unpublished cases from this

Court and the Court of Appeals. In Weatherly v. Commonwealth, we vacated

jail fees imposed against the defendant because “there [was] no evidence that

Fulton County had established a jail fee reimbursement policy pursuant to

statute, and no evidence that such policy was ever presented to the trial court

to be considered in sentencing.”46 The Court of Appeals followed suit in three




      45Travis v. Commonwealth, 327 S.W.3d 456, 459 (Ky. 2010) (internal citations
and quotation marks omitted).
      46  2017-SC-000522-MR, 2018 WL 4628570, at *10 (Ky. Sept. 27, 2018). See
also, Melton v. Commonwealth, 2016-SC-000552-MR, 2018 WL 898307, at *12 (Ky.
Feb. 15, 2018).

                                           22
subsequent unpublished cases: Campbell v. Commonwealth,47 Jackson v.

Commonwealth,48 and Bishop v. Commonwealth49. In each of those cases, the

Court of Appeals vacated the imposition of jail fees due to a lack of evidence

that a jail fee reimbursement policy had been adopted by the jailer with the

approval of the county’s governing body.

      With our published opinion today, we reiterate our holding in Weatherly

and emphasize that in order to impose jail fees against a criminal defendant

during sentencing, there must be some evidence presented that a jail fee

reimbursement policy has been adopted by the county jailer with approval of

the county’s governing body in accordance with KRS 441.265(2)(a).50

      Consequently, because there was no such evidence presented during

Capstraw’s sentencing, the jail fees imposed against him must be vacated.




      47   2020-CA-0690-MR, 2021 WL 1051590 (Ky. App. Mar. 19, 2021).
      48   2018-CA-000543-MR, 2019 WL 2246172 (Ky. App. May 24, 2019).
      49   2017-CA-001793-MR, 2019 WL 103924 (Ky. App. Jan. 4, 2019).
      50  “The jailer may adopt, with the approval of the county's governing body, a
prisoner fee and expense reimbursement policy, which may include, but not be limited
to, the following:
      1. An administrative processing or booking fee;
      2. A per diem for room and board of not more than fifty dollars ($50) per
      day or the actual per diem cost, whichever is less, for the entire period of
      time the prisoner is confined to the jail;
      3. Actual charges for medical and dental treatment; and
      4. Reimbursement for county property damaged or any injury caused by
      the prisoner while confined to the jail.” KRS 441.265(2)(a).

                                              23
                                 E. CONCLUSION

Based on the foregoing, Capstraw’s sentence is affirmed, but the portion of the

judgment whereby jail fees are imposed against him is hereby vacated.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Aaron Reed Baker
Assistant Public Advocate
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Mark Daniel Barry
Assistant Attorney General




                                         24